Case: 16-16560    Date Filed: 07/18/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16560
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:15−cr−00112−CG−B−3


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

KELDRICK DEWAYNE ADAMS,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                  (July 18, 2017)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Brandy B. Hambright, appointed counsel for Keldrick Dewayne Adams in

this direct criminal appeal, has moved to withdraw from further representation of
              Case: 16-16560     Date Filed: 07/18/2017   Page: 2 of 2


the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Adams’s convictions and sentences are

AFFIRMED.




                                         2